Citation Nr: 1038336	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

Whether an overpayment of compensation benefits in the amount of 
$2,674.80 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1968 to December 1970, during the Vietnam 
Era.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision from the Buffalo, New York, 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), which found that the overpayment 
compensation benefit was not created due solely to administrative 
error on the part of the VA.

The February 2007 statement of the case also addressed a claim 
for entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veterans Affairs in the 
calculated amount of $2,674.80.  However, the substantive appeal 
was not received within one year of the October 2006 decision 
denying his waiver request, nor within 60 days from the date of 
the statement of the case.  As such, the Board does not have 
jurisdiction of that issue.  38 C.F.R. §§ 20.200, 20.302 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In determining that the overpayment of compensation benefits was 
not created solely to administrative error, the Committee stated 
that the Veteran was aware that his compensation checks issued 
subsequent to the February 2005 award of Chapter 35 benefits to 
the Veteran's son contained benefits to which he was not 
entitled.  

The Board has reviewed the claims file and cannot find a document 
sent to the Veteran that informed him that he could not receive 
additional monthly compensation for his son while at the same 
time the son received education benefits.  A copy of the letter 
notifying the son that education benefits had been awarded is not 
in the claims file.  Was a letter sent to the Veteran at the same 
time (whether he was cc'ed on the son's letter or received a 
separate letter) that the education department had awarded his 
son education benefits as well? 

Additionally, when the education department awarded the Veteran's 
son education benefits and determined that it would award those 
benefits retroactive to October 2003, did it (the education 
department) inform the regional office (RO) that it should reduce 
the Veteran's monthly payment?

These questions need to be answered before the Board can 
determine if the overpayment created in this situation was sole 
administrative error on the part of VA.

The Board will also request that the Committee explain how it 
came to the conclusion that the Veteran should have known his 
compensation checks issued subsequent to the February 2005 award 
of Chapter 35 benefits to the Veteran's son contained benefits to 
which he was not entitled.  

Accordingly, the case is REMANDED for the following action:

1.  The Committee should contact the 
education department and request the 
following:

*	Provide copies of the documentation sent 
to the Veteran's son (MRW) when it 
awarded him education benefits in 2005.  

*	Ask whether it sent the Veteran a letter 
informing him that his son had been 
awarded education benefits and the fact 
that he would not be entitled to 
additional monthly compensation at the 
same time his son is receiving education 
benefits. 

*	Ask if in these circumstances (when the 
education department grants education 
benefits to the child of a veteran who 
is rated permanent and total), does it 
contact the RO so that the RO can stop 
the additional monthly payments for that 
dependent, particularly when a 
retroactive award is granted.

2.  The Committee should provide a rationale 
for its own determination that the Veteran 
should have known his compensation checks 
issued subsequent to the February 2005 award 
of Chapter 35 benefits to the Veteran's son 
contained benefits to which the Veteran was 
not entitled.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the Committee should 
readjudicate the issue of whether an 
overpayment of compensation benefits in the 
amount of $2,674.80 was properly created.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

